DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tippets (US patent 5,784,751).
	The publication to Tippets discloses the invention as is claimed.  Tippets discloses a wiper blade (10, figs. 5, 6) for use on a vehicle.  The wiper blade comprises a carrier element (24) supporting a wiper strip (12).  The wiper strip comprising a cavity (26) which is sealed and filled with fluid (col. 2, lines 45+), and a single edged wiper lip (14) fastened rigidly to the wiper strip, at least as far as defined and understood. 
	With respect to claim 2, the cavity (26) lies between the lip and the carrier element.
	With respect to claim 3, the carrier element (24) is arranged outside the cavity.

	With respect to claim 8, Tippets discloses a fluid in the sealed cavity.  Such is deemed to include a gas, liquid or gel as claimed.
	With respect to claim 9, the wiper strip (12) is deemed fastened rigidly to the carrier element, as far as defined and understood.
	With respect to claim 10, an adapter (18) is fastened to the carrier element.
	With respect to claim 12, there appears no supports in the interior of the cavity.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hackl et al (US patent application publication 2016/0221539).
The publication to Hackl discloses the invention as is claimed.  Hackl discloses a wiper blade (2, fig. 2A) for use on a motor vehicle.  The wiper blade comprises a carrier element (12) supporting a wiper strip (21).  The wiper strip comprising a round cavity (51, para. 48) and a single edged wiper lip (22) fastened rigidly to the wiper strip, at least as far as defined and understood. 
	With respect to claim 2, the cavity (51) lies between the lip and the carrier element.
	With respect to claim 3, the carrier element (12) is arranged outside the cavity.
	With respect to claim 6, Hackl discloses that the wiper lip (22) can be of thermoplastics material (para. 46).
	With respect to claim 9, the wiper strip (21) is deemed fastened rigidly to the carrier element (12), as far as defined and understood.
	With respect to claim 10, an adapter (6, fig. 6A) is fastened to the carrier element.
	With respect to claim 12, there appears no supports in the interior of the cavity.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the publication to Kerrigan which discloses the provision of fluid (figs. 5, 6, 8) within a cavity of wiper blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
27 January 2022